Filed 4/20/21 P. v. Adams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




THE PEOPLE,                                                                                  C091094

                   Plaintiff and Respondent,                                     (Super. Ct. No. CC036584)

         v.

XAVIER AKEEM ADAMS,

                   Defendant and Appellant.




         Appointed counsel for defendant, Xavier Akeem Adams, has asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the trial court’s order.




                                                             1
                                     BACKGROUND
        The People’s information charged defendant with battery on a nonprisoner by
prisoner (Pen. Code, § 4501.5;1 count I) and resisting an executive officer (§ 69;
count II). The information also alleged defendant had suffered a prior strike (§ 667,
subds. (b)-(i)). Defendant pleaded not guilty and denied the enhancement allegation.
Following the denial of defendant’s motion to dismiss the case and/or continue the trial
because of discovery delays, the court bifurcated the prior strike enhancement, and the
two substantive charges were tried to a jury.
        At trial, the People presented the testimony of three correctional officers who
witnessed the underlying incident: Officer Janae Fisher, Officer Anthony Lares, and
Officer Brett Cox. This testimony established that defendant was a prisoner at the
California Correctional Center who was headed into the prison chapel for religious
services. In order to enter the chapel, an inmate must have his shirt tucked in and ID out.
Officer Fisher instructed defendant to tuck in his shirt. Defendant made eye contact, but
ignored her. Fisher again told defendant to tuck in his shirt. Defendant feigned tucking
in his shirt and continued into the chapel.
        Officer Lares noticed defendant’s shirt was still untucked. He asked defendant
why his shirt was not tucked in and reiterated the requirements to enter the chapel.
Defendant became upset and twice told Lares, “stop talking to me.” Officer Lares
instructed defendant to step outside the chapel and defendant refused. Defendant then
refused orders from Officer Lares and Officer Cox to submit to handcuffing, clenching
his fists and taking an aggressive posture.
        Officer Lares grabbed defendant and spun him so that he was facing the wall.
Lares attempted to handcuff defendant, but defendant resisted by holding his hands in




1   Undesignated statutory references are to the Penal Code.

                                                2
front, flailing, wiggling, and pulling his arms away. Officer Cox tried to assist by
grabbing defendant’s left hand, but defendant continued to resist, striking Cox in the
chest with his elbow. Officer Fisher believed defendant had intentionally struck Officer
Cox. Officer Cox also opined defendant had intentionally struck him.
       Investigative Correctional Officer Lyla Whitford testified to investigating the
incident, including photographing defendant within 30 minutes of its occurrence. Officer
Whitford did not observe any bruises or other marks on defendant.
       Defendant testified in his defense that he regularly attended church services and
always kept his Bible, paper, and a pen with him when he did. Defendant denied hearing
the officers tell him to tuck in his shirt until after he had signed into the chapel. He then
tucked in his shirt as instructed. Officer Lares kept hassling him about the shirt, but it
was already tucked in. Defendant refused to submit to handcuffing and did not
understand why he was being asked to do so. He was spun around and handcuffs were
placed on him. He did not resist and never elbowed Officer Cox. Defendant believed
Officer Cox often used excessive force. Defendant had never assaulted a correctional
officer, but he did admit he had been convicted of first degree murder.
       The jury found defendant guilty of both counts, and defendant admitted the
bifurcated prior strike allegation.
       Defendant was sentenced on November 11, 2019. At that hearing, defendant
requested the low term and made an oral motion to strike the prior strike allegation. The
court noted defendant’s life without the possibility of parole sentence and that defendant
had chosen to become combative and assaultive, which created a problem for the prison.
The court denied defendant’s motion to strike the strike and imposed the midterm of three
years doubled to six because of the prior strike for count I. For count II, the court
imposed a sentence of 8 months, doubled to 16 months because of the prior strike, which
the court stayed pursuant to section 654.



                                              3
       The court then imposed a $300 restitution fine (§ 1202.4, subd. (b)) and a $300
suspended parole revocation restitution fine (§ 1202.45). The court waived the court
security fees (§ 1465.8) and the criminal conviction assessment fees (Gov. Code,
§ 70373) in the interests of justice. Finally, the court reduced the $600 presentence
investigation fee to $200 (§ 1203.1b) and imposed that amount. Defendant timely
appealed.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable errors that would result in a disposition more favorable to defendant.
Accordingly, we will affirm the judgment.
                                      DISPOSITION
       The judgment is affirmed.


                                                    /s/
                                                   HOCH, J.

We concur:


 /s/
RAYE, P. J.


 /s/
BLEASE, J.


                                              4